 In the MatterofSIMliroNsCOMPANY,A CORPORATIONandADOLPH J.ZURGACase No. 2-C-4886.Decided December 29, 1943DECISIONANDORDEROn September 13, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,ana recommending that it cease and desist from the unfair laborpractices found and take certain affirmative action, as set out in thecopy of the Intermediate Report attached hereto.Thereafter, therespondent filed exceptions to the Intermediate Report and a support-ing brief; Adolph J. Zurga, upon leave granted by the Board, filedan answering brief.Oral argument in which the respondent, Zurga,and Simmons Elizabeth Employees' Union, Inc., an unaffiliated labororganization, herein called the Union,' participated, was-bad beforethe Board at Washington, D. C., on October 28, 1943. The Boardhas considered the rulings of the Trial Examiner at the hearing andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the respondent's brief and exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, additions, andqualifications noted below :1.The Trial Examiner found, as part of the background, that therespondent assisted the Union in various ways.We concur in thesefindings, but we do not agree, on the basis of the record, that therespondent's assistance to the Union included the granting of per-mission to the Union to use its bulletin boards and the payment toemployees, on one occasion, for time spent at a meeting of theUnion.The Trial Examiner's findings in these respects are herebyreversed.'At the oral argument, the Union, although not theretofore a party to the proceeding,requested and was permitted to intervene asamicus curiae.54 N. L. R. B., No. 24.130 SIMMONS COMPANY1312.We agree with the Trial Examiner that Zurga was dischargedbecause of his union and other concerted activities.For several years prior to January 23, 1942, Zurga was the mostactive champion of the demands of the Union and the most vigorousopponent of the positions of the respondent.Zurga's militancy inbehalf of the Union manifested itself in his criticism of those unionleaders who, he thought, were not acting in the best interests of themembers, and in his acceptance and effective handling of many officesin the Union .2When Zurga's leadership in the Union terminated,he lost little time in engaging in further union activities.He becamechairman of the Simmons Organizing Committee and was outstand-ingly active in a vigorous C. I. O. organizational campaign conductedat the respondent's plant from the early part of March until theconsent election of May 12, 1942.After the C. I. O. had lost theconsent election to the Union, Zurga, though less prominent in theC. I. O.'s behalf, maintained his interest therein and told the re-spondent's employees that the C. I. O. was coming back to the plant.He also continued his efforts in advancing the welfare of the respond-ent's employees through self-organization and collective bargaining.Thus, on August 30 and September 15 he attended meetings of theUnion, raised strenuous opposition to the terms of a proposed contractbetween the Union and the respondent, and objected to the methodsbeing used by the Negotiating Committee to effect ratification of thedocument. ' His efforts resulted in the elimination of the swing shiftprovision from the contract and in a vote by the membership post-poning action on the contract until.a general membership meetingcould be convened on September 20 for that purpose.No such meet-ing was held.Nevertheless the contract was signed; and Zurga'sunion activity was thereupon interrupted by his abrupt dischargeon September 24.The respondent was well aware of Zurga's union and concertedactivity.Zurga met frequently with the respondent while serving onvarious committees of the Union, and the respondent admitted that hewas "quite active" and "very efficient" as a member of the Union's BoardofTrustees and as chairman of its Grievance Committee. Therespondent admittedly knew of Zurga's very active part in the vigorous2 Particularly noteworthy in this respect are(1) the incident in March 1941 in whichZurga,then a member of the Guevance Committee, charged that committee with"negli-gence" in the performance of its duties and upbraided,the chairman for not supportinghim in pressing a 6 months old grievance before the respondent, and (2)the occasion onMay 27, 1941, in which he charged the president of the Union with "poor leadership andnegligence"and requested his resignation.The first incident eventuated in the resignationof-the Grievance Committee and the appointment of a new Grievance Committee withZurga as chairman;while the second incident resulted in the president's resignation andinZurga s election as vice president of the Union and chairman of its first NegotiatingCommittee. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. 0. organizational campaign.As found by the Trial Examiner,the respondent also knew of the role'he played in effecting the resigna-tion in 1941 of the Union's Grievance Committee and of the Union'spresident; was apprised of the fact that the refusal of the Union toratify the proposed 1942 contract, when it was first presented, was due toZurga's opposition; 3 and was aware of his intention to renew hisorganizational efforts on behalf of the C. I. 0. following the May 12election 4It is clear that Zurga's activity in the Union, the organizationfavored by the respondent to represent the greatest proportion of itsemployees, and his activity in behalf of the C. I. 0. were opposed bythe respondent : the former, because it interfered with the Union'stractability; and the latter, because it menaced the Union's very exist-ence.Thus, in July 1941, Zurga's activity evoked concededly un-founded charges 5 against him by the respondent.At that time, Ham-iltonmade apparent the respondent's resentment towards Zurga, bystating to him in the presence of the Grievance Committee, of which hewas the chairman, "I don't have anything on you this time . . . butif ever I do, I will get you no matter how long it takes."The respond-ent resented the time spent by Zurga on grievances.This is implicitinWork Manager Chaffe's statement that he had "checked the recordsof previous delegates or trustees and compared the record," and thatever since Zurga had become chairman of the Grievance Committee "theamount of hours put in for trustees' work went up high."This antip-awe agree with the Trial Examiner that, in view of the frequent meetings between theBoard of Trustees,as well as the Grievance Committee of the Union,and the respondent,"realistic appraisal of human conduct warrants the finding that the changes and the rea-sons therefor were discussed by the committee and the trustees with the respondent "Moreover,we regard as material in this respect the testimony of Gilroy,manager of therespondent'sAtlantic Division,that "in meetings with the trustees they don't always tellyou what is going on but you sense they might be having trouble"In addition,the exist-ence of a close relationship between the Union and the respondent is implicit in DivisionSuperintendent Coyle's reference to the' Grievance Committee on the day of Zurga's dis-charge,as "our Grievance Committee" ;in the respondent's ready release on the same dayto employee Souza,chairman of the Grievance Committee,of the future production sched-ule, although Hamilton,assistant superintendent of the plant,testified that the variousdepartmental superintendents had only an idea of production in their respective depart-ments, and in Personnel Manager wiltse's admission to Zurga in June 1942,in answer tothe latter's charge that the respondent had discriminated against him by not selectinghim for vocational school,that his name had been considered several times and the Unionhad opposed sending him to school.4Like the Trial Examiner,we are of the opinion that such an inference is warranted bythe recordThus, it is established by the ciedible testimony of Zurga that,during hisconversation with Wiltse in June 1942,ielative to his being sent to vocational school,Wiltse asked him whether he had settled down,explained further that he had reference tothe "trouble"with the C. I 0 , and inquired whether Zurga thought that the C I O. "willcome back in here " In addition,in view of the close collaboration between the Unionand the respondent,it is reasonable to conclude,as we do, that the respondent was in-formed of the fact that members of the Union Negotiating Committee had impugned Zurga'smotives in opposing the contract at the August 30 and September 15 meetings of the Unionand had charged him with favoring the C L.0. and with seeking to weaken and divide theUnion so that he could eventually get the C. I 0 into the plant5He was charged with the use of abusive language and unauthorized roaming about adepartment. SIMMONS COMPANY133athy toward Zurga continued apace after the C. I. O.'s loss of theconsent election in May 1942. It was revealed most significantly in theinitial by-passing of Zurga on the matter of sending him to vocationalschool; in Superintendent Frank Adam's warning on August 24 toZurga, who was then newly assigned to his department, that "things[were] different" in his department from what they were "on the otherside" in the mattress department, that there must be "no trouble," andthat Zurga would have to behave himself; in Foreman Willig's state-ment to employee Marcel during the latter's conversation with Zurgaon September 5 that "You are not allowed to talk to this fellow[Zurga]"; 6 in Foreman Tucker's remarks to Zurga on September 21,on the occasion of the latter's transferto the cross-stitch department,that "things [were] a lot different" from what they had been, and thatTucker "wasn't going to stand for any monkey shines" ; and in theaction of Tucker on September 22 in ordering Zurga to go home whenone of his machines broke down, thereby ignoring the practice ofallowing an employee to continue with one machine while the otherwas being repaired.7Significantly,Zurga'sshortly after his renewed activity in the Union had resulted in furtherinterferencewith the Union's tractability, and had caused certainmembers of the Union Negotiating Committee to charge openly thatZurga wasmotivated by a desire to bring the C. I. O. into the plant.The respondent's contention at the hearing before the TrialExaminerthat it discharged Zurga for several reasons including that of spreadingfalse rumorsis not supported by the evidence. It is clear, and wefind, as did the Trial Examiner, that only the rumor incident was con-sidered by the respondent at the time of the discharge."Moreover, inour view of the case, we find it unnecessary to resolve the conflict in thetestimony as to whether or not Zurga was spreadingor circulatingfalse rumorsprior to his discharge. It is our opinion,and we find,8This incident occurred 6 days after Zurga had announced his opposition to the ratifica-tion of the proposed contract between the Umon^and the respondent.Indeed, Tucker was subsequently ordered by Division Superintendent Coyle to returnZurga to work on one machine,after the latter had complained to Coyle.8In making this finding, we have considered the matters set forth in the IntermediateReport, the testimony of Division Superintendent Coyle that the rumor incident was thesole cause of the discharge,and Personnel Manager Wiltse's testimony that only after thedischarge did he learn of the down time incidents relied upon by the respondent to supportone of its asserted reasons for the dischargeEven assumingarquendothat the other reasons were considered by the respondent, weare convinced,and we find,that they are patently lacking in meritTheir insignificancestems first from the respondent's failure to make those reasons known to Zurga at thetime of his discharge;secondly, from the fact that,although Hamilton testified that aftereach of the incidents upon which these asserted reasons are founded the respondent decidednot to discharge him but to give him another chance,it is nevertheless true that the re-spondent was curiously secretive above having given Zurga another chance,and at no timewas Zurga admonished or told that he was being given another chance ; and thirdly, fromthe respondent's position at the hearing that none of these reasons standing along causedthe discha, ge. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, even assuming the occurrence of the rumor incident, as urged bythe respondent, it did not constitute the basis for discharging him andthereafter refusing to reinstate him.That thisis so, ismade strikinglyapparent by Hamilton's testimony that "We don't just dischargeemployees for passing a rumor from one employee to another .. .when someone causes a disturbance in the entire department and therehappen to be other incidents in connection with the rumor then it istime to think the situation over in its entirety." Indeed, by its partial,superficial, and inadequate investigation of the rumor incident, therespondent demonstrated that it was concerned only with the mereformality of establishing a record rather than with an attempt to deter-mine whetherZurgahad been guilty of circulating false rumors.In the light of all the facts, we are convinced, and we find, that therumor incident was seized upon by the respondent as a convenient pre-text for the discharge, and that the respondent was in fact motivatedby its determination to rid itself of an employee who had trenchedupon its favorable relations with the union in disregard of its desires,and whose persistent efforts might have resulted in the replacementof the tractable Union by the C. 1. 0.We find, upon the entire record, that, by discharging Zurga, therespondent has discriminated against him in regard to hire and tenureof employment, thereby discouraging membership in the C. I.O. andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.ORDER-Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Simmons Company, a cor-poration, Elizabeth, New Jersey, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Furniture Workers' ofAmerica, affiliated with the Congress of Industrial Organizations, orin any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire or tenure of employmentor any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act. SIMMONSCOMPANY1352.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Adolph J. Zurga immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole adolph J. Zurga for any loss of pay he hassuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his netearnings during said period; .(c)Post immediately in conspicuous places in the respondent'splant at Elizabeth, New Jersey, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs 1(a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that the respondent's employees are free to become and remainmembers of United Furniture Workers of America, affiliated with theCongress of Industrial Organizations, or of any other labor organi-zation, and that the respondent will not discriminate against anyemployee because of his membership or activity in that or in any otherlabor organization;(d) Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. John J. Cuneo,for the Board.Mr. Raymond E. Hackett,of Stamford, Conn., andMr. Jerry F. Hanak,ofKenosha, Wis., for the respondent.Mr. Harry Weinstock, by Mr. Reuben Turetsky, 'of counsel, ' of New York,N. Y., for Adolph J. Zurga.STATEMENT OF THE CASEUpon a charge duly filed on September 28, 1942, by Adolph J. Zurga, theNational Labor Relations Board, herein called the Board, by the Regional Di-rector for the Second Region (New York City), issued its complaint dated June9, 1943, against Simmons Company, a corporation, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair labor'Although this name is spelled Turretsky in the record, and no correction was madetherein, the Trial Examineras informed by counsel at the hearing that the correctspelling of his name was Turetsky,and his name is so spelled in the brief filed by him onbehalf of Zurga. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8 (1). and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. Copies of the complaint, accompanied by notices of hearingthereon, were duly served upon the respondent and Adolph J. Zurga.With respect to the unfair labor practices, the complaint alleged, in sub-stance, that the respondent: (1) from on or about March 1941, to the dateof the complaint, urged, persuaded, threatened, and warned its employees torefrain from membership in and activity on behalf of United Furniture Work-ers of America, C. I. 0., herein called, the C. I. 0.,,and' to refrain from engagingin concerted activities for the purpose of collective bargaining or other mutualaid and protection; and (2) on September 24, 1942, discharged and thereafterrefused to reinstate Adolph J. Zurga because he joined and assisted the C. I..0.,"and/or engaged in other concerted activities for the purpose of collective bar-gaining or other mutual aid and protection, and/or because on or about August30, 1942, indicated his opposition to the activities of Simmons Elizabeth Em-ployees' Union, Inc.," herein called the UnionIn its answer dated June 14,1943, the respondent admitted the allegations of the complaint as to the natureof its business but denied that it had engaged in any unfair labor practice.Pursuant to notice, a hearing was held from June 28 through July 2 and fromJuly 6 through July 10, 1943, before the undersigned, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondent, and thecomplainant were represented by counsel and participated in the hearing.Allwitnesses, and to introduce evidence bearing on the issuesAt the close of thehearing, a motion by the Board to conform the complaint to the proof as todates, spellings, and similar formal matters was granted without objection.Theparties, upon request of the undersigned, argued orally before him.They werealso given an opportunity to file briefs with him and the respondent and thecharging party each filed one.Upon the record thus made and from his observation of the witnesses, the-undersigned makes the following:-IFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation having an executive office in NewYork City.It has a plant at Elizabeth,New Jersey,which is the only plant in-volved in this proceeding.It is engaged there in the manufacture,sale, and dis-tribution of mattresses,,springs,=sleeping.surfaces, -gas. engines,parachutes,shells,and related products.Between 80 and 85 percent of its products are manufac-tured for the United States Government.During the period from about June 1,1942, to June 1, 1943,the respondent, in the conduct of the business at its Eliza-beth plant,purchased raw materials valued at more than$1,000,000.Approx-imately 75 percent of these materials came from points outside of the State ofNew Jersey.During this same period,the respondent manufactured more than$1,000,000 worth of finished products at its Elizabeth plant.Approximately 75percent of these products were shipped to places outside of the State of NewJersey.The respondent concedes that it is engaged in commerce within themeaning ofthe Act atitsElizabeth plantIt presently employs about 1200persons there.II.THE ORGANIZATIONS INVOLVEDSimmons Co-operative Union, unaffiliated, was a labor organization within themeaning of the Act and admitted to membership employees of the respondent. SIMMONS COMPANY137,Simmons Elizabeth Employees' Union, Inc., unaffiliated, and United FurnitureWorkers of America, affiliated with the Congress of Industrial Organizations,are labor organizations within the meaning of the Act and admit to membershipemployees of the respondent.M. THEUNFAIR LABORPRACTICESA. BackgroundThe Union was organized at the respondent's plant sometime in June 1937.Although the respondent claims that it favors no labor organization, it hasassisted the Union in various ways.For example, it has permitted the Union touse its bulletin boards for the posting of various notices.Furthermore, its fore-men have given employees notices of meetings of the Union. The collection ofdues on behalf of the Union, in the plant, during working hours, has been per-mitted.Employees have been allowed time off to attend the Union's meetingsand have been paid for the time so spent on one occasion.Further, the respond-ent has permitted the Union to participate in the selection of some employees whowere to be sent by it to a training school.As z1hown hereinafter, the respondenthas allowed the Union to distribute its literature in the respondent's plant,but has refused that privilege to the C. I. O.B.About-April 10, 1941, the Board of Trustees of the Union, which was composedof departmental respresentatives of the respondent's employees, met with rep-resentatives of the respondent to discuss a new contract.Norman Thomas Gil-roy, then manager of the respondent's Atlantic division and the highest officialat its Elizabeth plant, said, according to Zurga's testimony, that he "did not seewhere" the Union was serious in presenting its wage demand for a 10 percentgeneral increaseZurga, whose discharge is hereinafter discussed and who wasone of the Union's trustees, said that if the Union "did not get anything, it mightbe a good idea to get an outside organization."Gilroy replied that he saw noreason why the respondent should have any "trouble" with any outside organ-ization, since it had been' having good labor relations with its employees for aperiod of years.He said, further, that they were "one happy family" and thatthe respondent would do everything it could to "keep it so." 2During the second or third week of March 1942, while a C. I. 0 organizationalcampaign hereinafter referred to, was in progress, Peter Albert Willig, the fore-man in the border room of the mattress division at the respondent's Elizabethplant,' asked Zurga if he thought the C. I. O. had a chance to get into the plant.Zurga replied in the affirmative.Willig then said that he did not see why therewas a desire to make any change since he thought that the independent unionwas "doing pretty good." `The respondent had a rule prohibiting any union activity on company time orproperty, except for the holding of conferences with management. In the contract2 Gilroy testified that he -did not remember making these statements, although he ad-mitted that he might have done so. Zurga was a vei y frank witness, he appeared to beunusuallyhonest, and the undersigned was especially impressed with his trustworthiness.The undersigned credits Zurga upon whose testimony these findings are based?According to the testimony of Gilroy, the work of the foremen in general was entirelysupervisory and they were considered "a part of management" The undersigned findsthat Willig was a supervisory employee for whose conduct the respondent is responsible."Willig did not deny that he had this conversation with Zurga.He merely testified thathe did not recall any special conversation with Zurga about the C. I O.The undersignedcredits Zurga,on whose testimony these findings are based. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDof July 1, 1942, between the Union and the respondent, the Union agreed to abideby this rule, and the employer agreed to discourage, without discrimination,organizing activity of any kind on its time or property by any group or organiza-tion, including the Union.Gilroy testified that this section of the contract wasdirected at the International Association of Machinists at the Elizabeth plant,since there was considerable friction between the Union and the I. A. M on thematter of jurisdictional rightsHe also testified that the respondent's policywas to discourage union activity at all times on the company property.One morning, about a week prior to a consent election conducted by the Boardon May 12, 1942, Zurga had been distributing C. I. O. literature in the plant beforehe went to work.After Zurga had begun his work,` Foreman Willig went to seehim at his machine and told him that an order had been received that no more of"these" pamphlets were to be distributed.Zurga asked Willig if the rule againstdistribution of literature applied generally or only to Zurga.Willig asked whathe meant and Zurga called Willig's attention to the fact that pamphlets of theUnion were at that very moment being distributed a short distance from them byErnestWilliams'Willig said he knew nothing about Williams.Zurga sawWilliams continue to distribute the Union's literature outside of the latter's owndepartment for about an hour after Zurga had been warned by Willig.' At ap-proximately the same time that Willig spoke to Zurga, Salvatore Scurese, then aforeman in the respondent's coil spring department, came to the conveyor belt atwhich John L. Grondin and -Edward Forster, both members of the SimmonsOrganizing Committee, and others were working., Grondin testified that Scuresesaid, "If you fellows are caught giving out any more CIO pamphlets, you will findyourselves outside looking in," while Forster testified that Scurese said, "Youfellows better watch your step, or you are going to find yourselves on the outsidelooking in."Grondin also testified that during the pre-election campaign he sawliterature of the Union distributed in the plant, and that he had never heard thatany objection had been made to such distribution. This testimony was undenied.The undersigned has found that the respondent,through supervisory em-ployees, told some of its employees that it saw no reason why it should have"trouble" with an outside union, that they were "one happy family" and thatthe respondent would do all it could to "keep it so,", and that it told anotheremployee that it saw no reason why there was a desire to make any change incollective bargaining representatives since the independent union was "doingpretty good."It has also been found that the respondent had a general ruleagainst union activities at its plant even on the employees'own time ; that ithad, through some of its foremen, refused to permit the C. I. O. to distributeunion literature on company premises while permitting such distribution by theUnion; and that it had warned employees that they would be discharged if theywere caught distributing any more C.I.O. pamphlets.The undersigned,there-fore, finds that by these statements and threats,by the adoption of a generalrule against union activity on its property,and by the discriminatory enforce-ment of a rule against the distribution of union literature on its premises," therespondent has interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.6 Zurga was the chairman of the Simmons Organizing Committee, which was conductingthe pre-election campaign for the C I 0"Zurga was,later that morning, given one of these pamphlets by Williams.7Willig did not deny that he told Zurga to stop distributing literature.He merely testi-fied that he did not recall doing so.The undersigned credits Zurga on whose testimonythese findings are based."Matter ofTabsn-Picker &Co.andInternational Ladies' Garment Workers' Union(Ameri-can Federation of Labor),50 N. L.R; B. 928,and Matter ofUnited Steel Fabricators, Inc.(Wooster,Ohio)andInternational Association of Machinists(A. F. L.)andIndependentMetal Workers Union,50 N.L. R._B. 752. SIMMONS COMPANYC. The discharge of Zurga1.Zurga's union activities139About the middle of 1938, at a general membership meeting of the Unioncalled to discuss a new contract with the respondent, Zurga pointed out thatthe previous contract had not been signed and that the vacation promised inthat agreement had not been granted.He recommended that the Union demanda signed contract and charged that the Board of Trustees were "yes men." Asa result of these remarks, Zurga was made a member of a committee to conferwith the respondent concerning vacations.In January 1939, Zurga became a member of the Union's Board of Trusteesand retained that position until January 23, 1942.While he was a member ofthat Board, he became its spokesman, the most active champion of the demandsof the Union, and the most vigorous opponent of the positions of the respondent.'In March 1941, Zurga was appointed to the Union's Grievance Committee.Hesoon discovered a long standing grievance9 which had been previously discussedwith the management on several occasions, without avail.At a meeting be-tween the Grievance Committee and Walter Edward Hamilton, who was thenknown as a conciliator for the respondent, this grievance was brought up fordiscussion.Hamilton said he could do nothing about it because it was too old.Zurga then took up the discussion with Hamilton and a "stormy session" ensuedbetween them.None of the members of the committee supported Zurga. Thenext day, at the request of Zurga, a meeting of the Board of Trustees was held.Zurga charged the Grievance Committee with "negligence" in the performanceof its duties and complained particularly that the chairman did not supporthim.The committee thereupon resigned and a new one, of which Zurga wasmade chairman, was appointed. Soon thereafter the new committee obtaineda favorable settlement of the grievance which resulted in the payment to theemployee of about $200. Zurga continued' to be chairman of this committeeuntil January 23, 1942.During the period of his chairmanship he presentedabout 100 grievances to the respondent, approximately half of which were atleast 6 months old.Ultimately Zurga, at the respondent's suggestion, becamea one-man Grievance Committee and toward the end of his service on the com-'mittee spent all of his time adjusting grievances.On various occasions,, whileZurga was chairman of the Grievance Committee, Hamilton and William H.Chaffe 1° complained to Zurga that he was spending too much time on grievances.Chaffe once said that he had "checked the records of previous delegates or trus-tees, and compared the record," and that, ever since Zurga had become chairmanof the Grievance Committee, "the amount of hours put in for trustees' workwent up high."At one time, Hamilton told Zurga that he did not believe Zurgashould be paid time and a half for overtime work on grievances. To this sug-gestion Zurga replied that, as long as there were grievances, they would haveto be taken care of.About May 22 or 23, 1941, at a general meeting of the Union, Zurga read therespondent's counterproposal to a demand of the Union for a wage increase, andinformed the members of the respondent's refusal to take seriously the Union'sdemand for a 10 percent raise.He told them that if they expected their negoti-0 This grievance concerned a failure of the respondent to pay an employee the establishedrate of pay for her operation and was 6 months old.10From May 1, 1941, until August 15, 1941, Hamilton was the respondent's AssistantPlant Superintendent and also handled labor relationsSince May 1, 1941, Chaffe, asWorks Manager for the respondent at its Elizabeth plant, has held the second highestmanagerial position, and has been in full control of production there. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDators to get anything for them from management they would have to give thenegotiators "a big stick."Further, he submitted for discussion the questionwhether a strike vote should be taken. It was decided to take such a vote, anditwas taken on May 20, under the auspices of the Labor Relations Committeeof the Mayor of Elizabeth.Ninety percent of those voting favored a strike,and -the respondent was thereafter notified of the result by letter from thesecretary of the Union.The strike never materialized, and on June 2 the Union and the respondentresumed negotiations at which Zurga presented the Union's proposals and wasthe principal spokesman for the Union.On May 27, 1941, at a meeting of the Union's Board of Trustees, Zurga chargedGeorge E. Casler, president of the Union, with "poor leadership and negi-gence"and requested that he resign.He did so. At this meeting, Zurga NA as electedvice president of the Union and chairman of its first Negotiating Cormnittee.11On January 23, 1942, the Union's Board of Trustees, including Zurga, resignedfrom all offices held by them in the Union because the members of the Unionwould not support their demand for an increase in dues with which to carry outthe Union's expanded program.Early in February 1942, Zurga, on behalf of himself and several members ofthe "former" Board of Trustees, telephoned the C. I. O. headquarters.12As aresult of this telephone conversation a meeting was held, the Simmons Organiz-ing Committee, of which Zurga was made chairman, was created, and a vigorous.C. I. O. organizational campaign, in which Zurga took the most active part, wascarried on at the respondent's plant from the early part of March 1942 until theconsent election was held May 12, 1942.13He distributed many C. I. O. pam-phlets 14 both outside and inside the respondent's plant, some of which he dis-tributed during working hours ; he assisted in the holding of C. I O. meetingsoutside the plant; throughout the campaign he wore C. I O. buttons conspicu-ously displayed on his work clothes; he solicited about 100 of the respondent'semployees on behalf of the C. I. O. and obtained about 50 signatures to itsapplication cards, one of which he also signed.16 Some of the soliciting andsigning was done on the respondent's property, but none of it was done oncompany time.Zurga ceased to be prominent in,union activities from the time of the holdingof the election on May 12, 1942, until about August 30, 1942, though duringthat period he told employees of the respondent that the C. I. O. was comingback to the plant.'6On that day, at a general membership meeting, CharlesHolste, a member of the Union's Negotiating. Committee, read and commended"Prior to this time the Board of Trustees had been the Union's bargaining agency.-Zurga in 1941 was also chairman of the Union's Grievance and Safety, Health, andSanita-tion Committees and a member of its two-man Organizational Committee.12 In 1939, Zurga, on behalf of the respondent's employees, had investigated the possibil-ity of a C I 0 organizational campaign at the respondent's plant, but the undertaking"fizzled out."Zurga also tallied to the C. I 0. representatives in 1940 and 1941 aboutorganizingthe' respondent's plant.There is no evidence that the respondent knew' ofthese organizational efforts of Zurga.American Federation of Labor, and 3 for no union14Names of members of theSimmonsOrganizing Committee,, including Zurga's,appearedon many of the pamphlets15The signing "was contingent upon whether or not the Local would be established," andno dues were paid.16This finding is based in part upon the testimony of Helen Schindler Levy, one of therespondent's employees, who, in answer to the question whether Zurga had not said hewould "get the C. I 0 in," replied, "Yes, I heard him say that the C. I. 0 was going tocome back in again, but he didn't say it directly to me " SIMMONS COMPANY141the new contract which had been agreed upon by the Union and the respondent,and told the members that they should have enough confidence in the committeeto back it and accept the contract.A motion to accept the contract was made.At that point Zurga took the floor.He objected to the proposed wage scale andto the seniority and swing-shift provisions, the latter of which would haveeliminated overtime.He also took issue with Holste as to his statement thatthe contract contained the Little Steel formula.Holste challenged Zurga's state-ments and said that he knew that Zurga still favored the C. I. 0., that he didnot have his "feelings for the people in the plant," and that all he "was worryingabout was to disrupt them as much as possible" so that he could eventually getthe C. I. O. back into the plant. Zurga moved that the contract should berenegotiated with management and that thereafter there should be another fullmembership meeting to consider ratification of the contract.He supported hismotion by the point that there had previously been no general membership meet-ings to consider the contract, as had formerly been the practice, and that, there-fore, the members should not be expected to ratify the contract at that time.Though no one else spoke in favor of Zurga's motion, all of the members exceptthe negotiators supported it.On September 15, a meeting was held at the Union headquarters for em-ployees in the shell department.They were told that, though the committeecould not get a better wage rate, the management had agreed to eliminate theswing shift from the proposed contract.Again, Zurga opposed the ratificationof the contract on the ground that the meeting had been confined to the employeesin the shell department.He moved that a general membership meeting be heldthe following Sunday, so that all members of the Union could have a voice inthe ratification or rejection of the contract.Jesse Souza, a member of theUnion's Negotiating Committee, said that the only reason Zurga wanted ameeting of the full membership was to show the weakness of the Union and tohave it divided so that he "could get the CIO in again."Holste added thatZurga seemed to be doing all the talking and that he could understand Zurga'spurpose.When Zurga asked him what he meant, Holste replied, "You know ;you are still working for the CIO, and you are trying to get them to take over."When Zurga's motion for a general meeting was put to a vote, all of thosepresent except the, negotiators voted for it.Notwithstanding this vote, thecontract was signed soon thereafter by representatives of the Union withoutthe holding of any further meeting.The respondent knew that Zurga had been active on behalf of the C. I. O.in 1942Gilroy testified that he knew that the C. I. O. was carrying on acampaign during March, April, and May, 1942, through an organizing committee;that he knew the men who were identified with the campaign, and that hesaw Zurga in front of the plant handing out C. I O. circularsVirgil JWiltse,the respondent's personnel manager,'' testified that he knew Zurga's name wason C I. 0 circulars which were passed out during this campaign, and thathe saw Zurga outside the plant assisting in the setting up of a public addresssystem in connection with the organizing activities. It has already been notedthat Zurga wore C I. O. buttons on his work clothes during the campaign.It was known to several of the respondent's employees, including some membersof the Union's Negotiating Committee, that, even after the May 1942 election,Zurga still indicated his intention of organizing the plant for the C. I. O.Upon the basis of the foregoing facts and upon the entire record, the under-17Wiltse, since August 1, 1941, has been the respondent's personnel manager and hashandled labor relations.He has authority to hire generally and can discharge clericalemployeesin the personnel office. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned is convinced and finds that the respondent knew of Zurga's intentionto renew his organizational efforts on behalf of the C. I. 0. following the May12, 1942 election.That the respondent knew of Zurga's connection with, and activities on behalfof, the Union as a member,trustee, and member and chairman of the GrievanceCommittee,cannot be questioned,in view of his frequent contact with officials'of the respondentHamilton admitted in his testimony that he recognized thatZurga was"quite active"and "very efficient."as a member of the Union's Boardof Trustees and chairman of its Grievance Committee.While there is no directevidence that the respondent knew of the role which Zurga played in connectionwith the resignation of the Union'sGrievance Committee and of its presidentin 1941, it had frequent conferences with the Committee,as well as with theBoard of Trustees,one of whose members was always the Union's president,and realistic appraisal of human conduct warrants the inference that thechanges in the presidency and in the membership of the Grievance Committeeand the reasons therefor were discussed by the Committee and the Trusteeswith the respondent.It is equally true that,although there is no direct evidenceestablishing that the respondent knew that the refusal of the Union to ratifythe proposed 1942 contract,when it was first presented,was due to Zurga'sstrenuous opposition,again the inference is warranted that this situation wasdiscussed by members of the Negotiating Committee with officials of the respond-ent during the course of the renegotiation of the contract,and that they wereinformed of Zurga's activities at the August and September,1942, Union meetings.Therefore,the undersigned finds, upon the basis of the foregoing facts andupon the entire record, that the respondent knew that Zurga was responsiblefor the resignation of the respondent'spresident and Grievance Committeein 1941 and that it likewise knew of Zurga's effective opposition to the 1942contract.2.Threat of discharge and discriminatory treatment of ZurgaAbout the end of July 1941, Fred Lindsley, shift superintendent in the shelldepartment,who was in full charge of operations during his shift, asked Zurgawhy he was roaming around Lindsley'sdepartment.According to Lindsley,Zurga thereupon used abusive language to him as well as to Robert B. Post,superintendent of the mattress division.As a result, a complaint was madeagainst Zurga and a conference was held between the Union's Grievance Com-mittee and Hamilton,representing the respondent.Zurga had contended thathis duties as chairman of the Grievance Committee took him into the variousdepartments in the plant,and that he was there investigating a complaint.After discussing the complaint against Zurga, the respondent was satisfiedthat neither Lindsley nor Post could substantiate the charge against him anditwas thereupon dismissed.Furthermore,Works Manager Chaffe concededin his testimony that he had agreed with the- Committee at that meeting thatZurga was absolutely within his rights in going into other departments "onlegitimate complaints."At the close of'the meeting,Hamilton said to Zurga,according to the latter's testimony,"I don't have anything on you this time . . .but if I ever do, I will get you no matter how long it takes." Zurga replied,"Walter, any time you get something on me, I will be in the shop."Hamiltondenied the statement.attributed to him by Zurga.He testified,however, thatwhat he probably said at the time was, "0.K. boys, you win this one. I willget you on the next one."His explanation for this statement was that, afterhe became labor relations representative of the respondent,itwas "quitecustomary"for him to use this expression as "a closing gesture" in discussing SIMMONS COMPANY143a grievance or complaint with the committee since, as he put it, in the handlingof labor today it is a matter of "give and take." According to him, the statementwas intended to apply, not to the individual involved in the grievance or com-plaint, but, rather, to the matter in dispute.Edward Forster, who was alsoa member of the Union's Grievance Committee at the time and who was present(luring this conference, corroborated Zurga's testimony as to this occurrence.The undersigned finds that Hamilton made the statement attributed to him byZurga substantially as testified to by him.'BEarly in 1942, the respondent decided to send some of its employees to avocational school in connection with its conversion to war work.All employeeswere furnished with questionnaires.Zurga filled out one of them and statedtherein that he had had experience with punch and drill presses prior to hisemployment with the respondent In May, all of the cross-stitch operators wereinterviewed by the respondent to determine their aptitude and the desirability ofsending them to school.Zurga, who had had over 3 years experience as suchan operator, but who, for i few weeks had been a tick supplier, was not inter-viewed.Though Wiltse admitted that Zurga had more formal education, moreseniority, and more experience than some others who bad previously been chosento go to school, Zurga was not selected until June, after he had told Chaffe thathe thought he was being discriminated against..Chaffe sent Zurga to seeWiltse.Wiltse told Zurga that, at conferences between representatives of theUnion and of the respondent, Zurga's name had been coiwidered several timesand that the Union opposed sending Zurga to school.Wiltse also asked Zurgaif he had settled down.When Zurga inquired what he meant, Wiltse replied,"Well, you know the trouble we have been through." Zurga asked Wiltse whathe meant by "trouble" and he said, "You know; the CIO". Although Zurga hadalready been definitely selected by Cbaffe to go to school, Wiltse told Zurga tosee the Union committee which had been set up to interview potential trainees.Zurga asked who was running the program, the Union or the respondent.Wiltse made no direct reply, but said, "You go on over and see the committee,and if they want to let you go to school, let them take the credit for it.iY9 Zurgawas enrolled in the school soon thereafter.When Zurga first attended the school, Primmer, instructor in charge of themachine shop, told him that there was to be no organizing in the school, andlater told Zurga that he knew about his activities in the C. I. O. at the re-spondent's plant, and that he would not tolerate that in his school.About theend of July, Primmer gave Zurga a job requiring the use of a chuck wrench.Since Zurga could find none, he asked Primmer if he had one. Primmer toldZurga to find one.Again being unsuccessful in his search for a wrench, Zurgaasked Primmer if he would get one for him Primmer then told Zurga tomake one. Zurga replied that he had never made a chuck wrench, but that, ifPrimmer would tell him how to do it, he would try to make one. Primmerthen grabbed Zurga by the arm and started to walk him toward the door.Zurga told Primmer to let go of him and added that, if Primmer had anythingto say to him, he should say it, but that he should not manhandle him. There-upon, Primmer said, "You are suspended ; I don't want you around here."Later,at a conference between Zurga, Martin Corcoran, director of the school, and>BBoth Zurga and Forester, impressed the undersigned as being convincing and credibleWitnessesOn the other hand, Hamilton's testimony contained self-contradictions and theundersigned does not credit him19These findings are based on the testimony of Ziirga.Though Wiltse denied that hemade some of the statements,in view of inconsistencies and self-contradictions in histestimony,the undersigned was not impressed with these denials and therefore creditsZurga's testimony as to this incident. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoodin, another official of the school,Corcoran asked Zurga if he had at-tempted to organize the school for the CIO,and, upon Zurga's denial,told himthat Primmer had sent him home because he was attempting to organize thetrainees.Zurga explained that there would be no point to organizing thestudents as they would go to various plants after finishing their studies, andCorcoran agreed with him.During this conference,Zurga gave his version ofthe incident between him and Primmer,and Corcoran said that,if those werethe facts, Primmer had perhaps acted "a little hasty," but that for the sakeof discipline Zurga could not return to Primmer'sclass.After a telephoneconversation between Woodin and Wiltse,who was in charge of the trainingprogram, Zurga was suspended for 1 week and thereafter went to anotherschool?'On the afternoon of August 24, 1942, prior to completing his course, Zurgareturned from the school in response to a telegram from the respondent andreported to Frank Adams, shift superintendent of its shell department.Laterthat afternoon he went to Adams' office at the latter's request.Adams toldZurga that, since he had never worked for him before, he wanted Zurga tounderstand that things were different in his department than they were "onthe other side," in the mattress department.Asked by Zurga what he meant,Adams replied that the "stuff"that was going on across the street was notgoing to be permitted in his department and that, if Zurga expected to getalong, there must beano trouble, since Adams would not stand for it.He saidthat if Zurga intended to stay he would have to behave himself.21About September 5, 1942, toward quitting time, John Marcel, an inspector inthe shell department, who had no work to do at that time, came over to Zurga'smachine and began to talk with himAfter he had talked to him about 2 or3 minutes, Foreman Willig told Marcel, "You are not allowed to talk to thisfellow.Get over by your machine," Marcel asked Willig, "Since when can'tI talk to anybody around here?"Willig replied, "There is no talking.Go onover to your machine." zzMarcel thereupon went to consult his trustee, Her-bert Haskell.He and the trustee had a conference with Adams, Lindsley, andWillig.At the conclusion of the conference, Haskell told Zurga that Marcelwas wrong and that there was to be no talking on the job.Willig admitted thatitwas a custom for men to go from one machine to another and have conver-sations and that talking was permissible, but that too much time should notbe spent at it.Further,Zurga testified that he never knew of any rule con-cerning talking in the shell department and that most of the operators andinspectors used to talk to each other"when they had a lull in the production:"Gilroy testified that, although the respondent tried to "discourage unnecessaryconversation," not related to work, there was no "cut and dried rule" againsttalking to a fellow-employee on the "next machine" or an inspector"alongside"him.Zurga was subsequently transferred to the cross-stitchdepartment,'where he was employed under Foreman Lawrence Tucker. On September 21,1942, Foreman Tucker told Zurga to stay at his machine and to "watch out"20No one from the school testified21These findings are based on the testimony of Zurga.Though Adams testified that hedid not remember making some of these statements,his testimony was self-contradictory inpart and the undersigned credits Zuiga.22These findings are based upon the testimony of ZurgaExcept for the fact that Willigtestified that the conversation between Zurga and Marcel took about 10 minutes,ratherthan 2 or 3 minutes as testified to by Zurga, Willig generally corroborated Zurga's testimonyon this pointThe undersigned credits Zurga.23There was no contention that his transfer was discriminatory and the evidencewarrantsno such finding. SIMMONS COMPANY145because things were different than they had been and that he "wasn't goingto stand-for any'monkey shines."When asked by Zurga what he meant,Tucker replied, "You know what I mean. I heard you saying around herebefore now,either you do or else."Zurga asked,him to explain this statementbut was put off by Tucker with the remark,"You know what I mean."' Thefollowing day one of Zurga's two machines broke down.Zurga attempted toget a mechanic to repair the machine and on being informed that the mechanicwas busy and did not know how long it would take to repair his machine, Zurgareported the situation to Tucker.Tucker thereupontoldZurga that he wouldnot pay him for his down time.' Zurga asked Tucker why he was not goingto pay him for his down time and Tucker replied, "Well,go ahead home; thatis all there is . . . You go ahead home. I am not going to payyou any downtime."Zurga remonstrated with Tucker, arguingthat therewere people onthe job with less seniority and that he felt he should be allowed to continueworking.WhenTucker refused to altar his decision,Zurga reported at theoffice of Superintendent Michael James Coyle,Sr., in charge of the mattressdepartment.Zurga related what had transpired between him and Tucker,followingwhich Coyle telephonedto someone in the plant.After this telephoneconversation was concluded,Coyle informed Zurga that a needle in the machinehad been in backwards," that the machine was all right and that Zurga couldgo back to work.When he returned to his department he found a mechanicstillworking on the machine which had broken down, and this machine wasnot in running condition until the following day 27 Zurga was paid for hisdown time on this occasion.Zurga's discharge followed 2 days later.It is evident,from all the facts set forth above that the respondent favoredthe Union as the labor organization to represent the bulk of its employees;that Zurga was the leaderof the C.I.O. pre-election organizational campaign'These findings are based on the testimony of Zurga.According to Tucker's testimony,he said that he told Zurga, "We are working here, you and I, and we just want us to getto understand one another. .If you are going to work for me, we will just hit theball together," and that Zurga replied, "I guess that's all right ; I guess we understand oneanother that much." In view of inconsistencies in Tucker's testimony, the undersigned wasnot impressed with this explanation and therefore credits Zurga's testimony2EDown time is the period of inactivity of a machine during working hours, which re-sults without fault of the operator.Under the terms of the contract between the Unionand the respondent, in general, any down time in excess of 20 consecutive minutes waspaid for by the respondent at the regular average rate of pay for the period of 12 weeksimmediately preceding.21 In view of the fact that operators sometimes inserted their own needles in theirmachines, this might indicate some negligence on the part of the operatorZurga testi-fied, however, that if the needle had in fact been inserted backwards, he would have knownit,as the machine would not have stitched the border.He testified that he knew of nodefective borders and that none were returned to him as defective.Although Tucker firsttestified that the needle was twisted or in backwards, he later testified that that was notthe case on September 22.Moreover it would have taken less than a minute to changea needle, but, according to Zurga's testimony, his machine was not in running conditionuntil the following day.27These findings are based on the testimony of Zurga.Tucker admitted in his testimonythat he told Zurga to go home, but stated that he said, "Zurga, what seems to be the trouble?Those machines are in good running condition. If you cannot take care of them anybetter than that, why don't you put on your hat and coat and go home?" He testifiedfurther that Zurga said that that was all right with him.However, he also testified that,after this conversation, Zurga went to see Coyle and that Coyle telephoned Tucker to putZurga back to work. This admission would seem to be wholly inconsistent with Tucker'stestimony that Zurga had acquiesced in Tucker's order that he go home.Although Coyletestified that he did not recall talking to Zurga on September 22, Tucker's testimonywould seem to confirm Zurga's statement that he talked with Coyle on that day. Theundersigned therefore credits Zurga.567900-44-vol. 54-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDat its plant in'1942, that he continued to plan the return of the C. I. O. to therespondent's plant even after the election ; that he was responsible for theresignation of one of the Union's presidents and of one of its Grievance Com-mittees, on the ground that they were not energetically representing theinterests of the employees ; that' he subsequently became a trustee, and thechairman of the Union's Negotiating and Grievance' Committees, and that hewas the most active member of the Union in pressing the demands of theUnion against the respondent and in opposing the respondent's position ; that,'less than 60 days before his discharge, he alone successfully spoke against aproposed contract which the Union's Board of Trustees praised and asked themembers to ratify ; that the respondent knew of these facts, and resented- whatit considered his interference with the former tractable conduct of the Union inits relations with the respondent ; that the respondent threatened Zurga's dis-charge; and, that, in several instances, it treated him discriminatorily.Undersuch circumstances, the allegations of the complaint as to Zurga's dischargemust be sustained in the absence of a clear showing that his discharge wasnot based upon union, or other concerted, activities.3.The respondent's contentions concerning the discharge of Zurga ,The respondent at the hearing, as well as in its answer,- contended thatZurga was discharged for inefficiency, careless and unsatisfactory work, abusivelanguage addressed to co-workers, and the circulation of false rumors of pendinglay-offs and work stoppage.The only reason for discharge stated in Zurga'sTermination of Service Notice was :UndesirableSpreading False Rumors effecting (sic) the Production & Moral (sic) ofthe Dept.-In support of Zurga's discharge on the ground of inefficiency and unsatis-factory work, the respondent attempted to show that, while he was employedin the shell department, Zurga's volume of production was low and that acertain operation in connection with the banding of shells was defective.Although there was some evidence from the respondent's witnesses, Adams,Chaffe,' andWillig, to support these claims, no complaint was ever made toZurga by the respondent's supervisory officials that any of his shells had beenrejected, and, the day after it had been alleged that he had spoiled 75 to 100shells on the banding machine, he continued to work on the same machine andthere was no evidence that any of the shells produced on that machine hadbeen rejected that day.An attempt was also made by the respondent through Wiltse to establishthat Zurga's visits to the first aid department during the period that he wasworking in the shell department were excessive, as evidence of his carelessnessand inefficiency.However, in view of Wiltse's admission that the rules ofthe company required employees to report, and to receive first aid treatmentfor, all injuries, however slight, this evidence was not impressiveMoreover,there was no showing by the respondent that Zurga's visits to the first aiddepartment were excessive, compared with those of other employees in thesame department at or about that time.Further complaints by the respondent of unsatisfactory work were based onthe claim that Zurga had excessive down time and that his conduct at thevocational school was objectionable.Although it is true that Zurga had hada great deal of down time even after he ceased holding office in the Union, hisdown time was never seriously questioned, except on one occasion.As to thisoccasion, after a conference between Zurga and Coyle, Zurga was paid not only SIMMONS COMPANY147for the down time in dispute, but also for the time which was involved inadjusting the grievance arising out of it.The respondent asserted that it might justifiably complain of improper be-havior of Zurga while he was at the school, since, during that. period, he wasin the employ of the respondent and was paid wages. , His behavior there, ofwhich the respondent complained, consisted of his making suggestions concern-ing the running of the school, of his failing to do his share of the cleaning, andof an incident which resulted in his suspension. It is undenied that he madethe suggestions complained of and that they were originally rejected, but soonafter they were made they were adopted.Wiltse testified "that, while he wasvisiting Zurga's school, he was told that Zurga would not clean up his machineand do his share of the sweeping.He admitted, however, that he never spoketo Zurga about this.As has been fully set forth11), Zurga was suspended for a weekwithout pay for an incident occurring at the vocational school about the lastof July 1942.However, Gilroy, who held the highest executive position at therespondent's Elizabeth plant, admitted that Zurga was not discharged becauseof his suspension, and Wiltse, the respondent's personnel manager, and Chafe,itsworks manager, admitted that he was not discharged because of anythingthat occurred at the school.The contention that Zurga had used abusive language to his coworkers 28 wasbased on an incident which occurred sometime in February or March, 1942,when Zurga is alleged to have called George Kilburg, a mechanic in the cross-stitch department, a "God damn Nazi " According to Zurga's testimony, oneof his machines was "down" and he requested Kilburg to repair it.When Kil-burg apparently showed some undue delay in doing so and engaged in con-versation with someone else, Zurga repeated his request to him to repair hismachine.According to Zurga, Kilburg thereupon replied, "Oh, is that thingdown again? You are deliberately breaking these machines . . I am goingto have you investigated by the FBI."An exchange followed in which Zurgaasserted that he was a native born citizen, while Kilburg was of Germanextraction.Kilburg retorted that he was as good a citizen as Zurga or bet-ter, and repeated the charge that Zurga was deliberately breaking the cross-stitchmachines.Zurga, according to his own testimony, then told Kilburg,"Look here, you are z no good Nazi, so far as I am concerned." Zurga claimedthatKilburg then reached behind him where he had his tools and made athreatening gesture as if to strike Zurga with a wrench.29 Subsequently,.Ham-ilton, without inquiring of Zurga who started the argument, said to him, "Adolph,,as far as your personal feelings, outside of your regular line of work is con-cerned, I wish you would hold that until you get outside of the plant property."Nothing further was said to Zurga by the respondent about this incident.Although the respondent contended that Zurga was discharged for an accumula-tion of reasons, it is significant that the respondent's supervisory officials didnot contend that Zurga was -discharged because of his inefficient and carelesswork which, in fact, had never been complained about prior to the hearing; be-cause of his abusive language to his fellow employees or supervisors ; becauseof his conduct at the vocational school, or for any reason other than that statedin his termination notice, namely, that be was undesirable-spreading false28The charge that Zurga had used abusive language to Superintendents Lindsley andPost has been referred to hitherto.These superintendents were unable to support thischargem Kilbuig's memory concerning this incident was very poor and his testimony in generalwas vague, evasive, and inconclusive.The undersigned credits Zurga's version of thisincident and these findings are based on his testimony.a 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDrumors affecting production and morale in the plant. It is possible to inter-pret Zurga's Termination of Service Notice as indicating that the general ob-jection to him was that he was undesirable, and that the particular objectionto him was that he had spread false rumors. However, the undersigned isconvinced and finds that this was not the interpretation intended by the re-spondent, especially in the light of Hamilton's testimony.Thus, Hamilton tes-tified that, after his decision to discharge Zurga, he told Coyle "to dischargeZurga on the grounds of passing false rumors throughout the department, af-fecting the morale and production of the departmmt, as an undesirable em-ployee ; told him to fill that in onto the termination slip."Thereupon, Coyleinstructed Tucker to prepare Zurga's Termination of Service Notice.WhenHamilton received the notice he discovered that the only reason stated thereinfor Zurga's discharge was that he was `.undesirable "He thereupon telephonedCoyle_ and asked him if he was sure that that was the way he would make outa termination slip.Coyle replied that Zurga was an undesirable employee andhad been spreading false rumors, and that he thought the word "undesirable"would cover it.Hamilton then told him "it should be clarified" for the employ-ment record so that anyone who took over Wiltse's duties in the future "wouldhave some knowledge as to the actual dismissal."At another point in his testi-mony, he said he told Coyle that in the termination notice there should be "atleast someinkling what his discharge was surrounded by, other than the one word'undesirable."'Therefore,Hamilton himself added, under the word "unde-sirable,:" thewords "Spreading False Rumors effecting (sic) the Production& Moral (sic) of the Dept."Hamiltonwhen asked to make a complete statement of the reason or reasonsfor Zurga's discharge, replied, "I made my decision on the climaxing incident,which was on the day of September 24, and the background of the shell` incident,the Kilburg incident, his down time, had a connection with the actual dis-charge,but the actual discharge was based on the incident of the 24th.Thatwas the disturbance that was caused in the tick room" (Emphasis added).When asked further whether he had testified that he had discharged Zurga forno incident except the incident which occurred on September 24, he stated thathe had so testified.He further stated that his testimony was that after eachof the incidents which had been suggested by the respondent as a ground forZurga's discharge, except the one occurring on September 24, he had decidednot to discharge him but to give him another chance.'°In view of all the facts, and particularly in view of the admissions of super-visory employees of the respondent, the undersigned finds that the only reasonrelied upon by the respondent for Zurga's discharge,, at the time thereof, wasits contention that he had spread false rumors of impending lay-offs, and hadthus affected production'and the morale of the employees.The next question to be considered, therefore, is whether Zurga did in factcirculate false rumors of impending lay-off s among employees of the respondentand whether the respondent reasonably believed that he had done so when itdecided upon his discharge.-Zurga testified to the following facts.On September .23, 1942, JosephineDunay, trustee for employees of the tick room, which was part of the mattressdepartment, asked Zurga to interpret the lay-off clause in the contract betweenthe respondent and the Union. Zurga inquired why she did not go to theUnion's officers to get the information, since he was no longer a trustee.Dunayreplied that she wanted his interpretation, as he was familiar with it and couldGoHamiltonfurther testified that when,at the request of a field examiner for the Boardwho was investigating the case, he prepared a memorandum on Zurga, he"more or less"dug up every record against Zurga. SIMMONS COMPANY149give her a better one than "those guys." She further told him that'HelenSchindler Levy, then Helen Schindler, and Nellie Williams had been sent tdwork in the tick room, though before they came there had not been enough workfor the girls who were there," and that she was going to see about having themlaid off.Zurga interpreted the clause in question by telling her that, if thework in a department went below 32 hours a week for each employee, lay-offs ofthose having the lowest seniority could be demanded so that those remaining could,work 32' or more hours.He told her that under the circumstances she coulddemand that the girls mentioned by her be laid off. She told Zurga that she wasgoing to have Coyle, superintendent of the mattress department, of which the tickroom was a part, take care of the matter, and later Zurga saw her talking to Coyle?Soon thereafter Sophie Stephanie, an employee in the tick room, asked Zurgdwhat Dunay was talking to him about. Zurga told her. Later Helen Rotunno,another-employee in, the tick room, asked Zurga if Dunay was going to haveLevy and Williams laid off. Zurga inquired why she did not ask Dunay:Rotunno replied that Dunay would not tell her anything, and Zurga agreed thatthis was probably soZurga then told Rotuno of his conversation with Dunay.iAbout 3: 45 p. in. on the same day, after finishing her work, Levy stopped at`Zurga's machine and asked Zurga if he knew that Dunay was going to have her andWilliams laid off."Zurga told Levy what he knew about the matter, whereuponLevysaid that she did not care, as she had a job she could go to.However, shesaid she had been called back to work recently and she wanted to know whythe respondent called back employees if they were going to lay them off.The next morning, September 24, Dunay can-.,e to Zurga and asked him what theidea was of causing trouble among the girls, and accused him of telling the girlsthey were going to be laid off. Zurga asked her what trouble she was talkingabout, but she walked away without answering.The testimony of Dunay and Levy as to these matters differs considerably fromthat of ZurgaDunay testified that she did not talk with Zurga on the afternoon'of September 23, and that, when she spoke to him on the morning of September 24,she asked him where he learned that the girls were going to be Maid off and he toldher that it had been going on "off and on," and that when he had been hiredfor the job on the cross-stitch machine it was to last for only a few weeks.Dunayreplied that that did not mean that the girls would be there only a few weeks andthat she had heard that there was plenty of work. Zurga then told her that she!knew lie had never been wrong in what he had said and she replied, "Yes and no."She said that she would see Souza, and Zurga said "Why Souza?"(Souza hadjust replaced Chailes Holste as chairman of the grievance committeeLevy,testified that when she talked to Zurga on the afternoon of September 23 she didnot stop at Zurga's machine but that he called to her while she was about 20 feetaway from him and that she did not inquire whether he knew that Dunay wasgoing to have her and Williams laid off, but that lie asked her if she knew she wasgoing to be laid off."The undersigned credits Zurga."That this was the situation is supported by the testimony of Gilroy to the effect thatin sane departments of tPe respondent's plant its employees had been workingless than anormal number of hours in September 1942" Neither Stephanie nor Rotunno testified and no explanation was offered for their nothaving done sosaThough Williams attended most of the hearing, she was never called to the witnessstand31There were numerous self-contradictions in Dunay's testimony.Though there werealso some inconsistencies in Levy's testimony,more important,in determining the ac-curacy of her testimony as far as it was inconsistentwith,Zurga's, was her admission ofopposition to Zurga since he had become a supporter of the C I 0.As to that she said, "Ialways liked him until he got implicatedwith the CIO,and then I just turned against him."She also said that Zurga had "created a lot of trouble with the CIO throughout the plant,"and she was not in favor of it. -150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undenied that, about an hour after Dunay talked with Zurga, Jesse Souza,the trustee for the mattress finishing department, came to Zurga and said to him,".What's this I hear about you spreading rumors among the girls that they aregoing to be laid off " To this inquiry Zurga made no reply. Souza then toldZurga, "Well, you had better stop those rumors."To this Zurga said, "What areyou going to do about it?" '° ahd Souza answered, "Just wait until this afternoonand see,how I stop you from making these rumors."On the morning of September 24, while he was on his way up to Hamilton's office,Coyle noticed Jesse Souza and Adolph Zurga having a heated argument, and' alsoobserved quite a commotion in the tick room and small groups of girls scatteredthroughout the room engaged in conversationIn the course of a discussion withHamilton concerning production, Coyle mentioned the incident that he hadobserved in the tick room and was instructed to ascertain what the trouble was.He returned to his office to find Dunay waiting for him.Though she told him thatZurgahad caused all of the girls to be upset by telling them*that they were goingto be laid off and that the girls were demanding their releases, both Dunay andLevy testified that they had begun conversations with other women in the tickroom concerning lay-offs, and Dunay conceded that only Levy named Zurga as theone who had told her of impending lay-offs.About this time Robert C. Greene,President of. the Union, and Souza came into Coyle's office with a request for therespondent's production figures.They were referred to-Hamilton who, upon beingadvised of the reason these were wanted, furnished them with the informationwhich subsequently was communicated to the employees in order to reassure themabout prospective work.As a result of the statements that were made by Coyle,Souza,and Greene to Hamilton, the latter and Wiltse went into the tick room toinvestigate the situation.Hamilton approached Dunay, who informed him andWiltse of the conversation between Zurga and Levy and of the matter of therequestby the employees for their releases.At the conclusion of their conversa-tion,Wiltse asked Dunay and Levy if they were willing to sign statements con-firmingthe conversations that they had had with Zurga.They agreed to do so,and, before Zurga's discharge, made such statements.Coyle went to Hamilton'soffice where the situation was discussed, and Coyle asked Hamilton what shouldbe done about it.Hamilton, who, as far back as July 1941 had threatened Zurgawith discharge, replied, "I have about made up my mind that I will have to letMr. Zurga go."Coyle agreed that he was "in full accord."About 2, o'clock on the afternoon of September 24, Foreman Tucker notifiedZurga toreport to Coyle's office.As they approached Coyle's office, Zurga sawJesseSouza leave by the door leading to the office.S"When Tucker and Zurgaentered Coyle's office they were asked to wait until David Crocie, Zurga's trustee,14Although Zurga's reply to Souza's admonition to stop the rumors was ambiguous and,at first impression, might indicate that this was an admission on Zurga's part that he hadspread rumors about lay-offs, Zurga, while admitting that he had made this statement inreply to Sotza,asserted that he had not been friendly with Souza nor on speaking termswith him, and that he had his arms full of felt which he was carrying to his machine atthe time of this exchange.The undersigned finds that this statement was due to hisunfriendliness and annoyance with Souza and should not be construed as an evasion oradmission on the part of ZurgaZurga's candor in admitting in his direct examinationthat he made this statement favorably impressed the undersigned.31 Two offices, one of which was Coyle's, could be reached through this doorThoughCoyle denied that Souza had been in his office at this time, the undersigned credits Zurgaon whose testimony the finding is based.Souza did not testify. SIMMONS COMPANY151arrived .17As soon as Crocie arrived, Coyle, without asking Zurga for any explana-tion in connection with the alleged rumors of lay-offs in the tick room, told Zurga,discharge, and Coyle replied, "Well, you have been spreading false rumors, dis-rupting my production, and therefore you are an undesirable employee."Zurgathereupon asked him what the rumors were, and Coyle said, "Well, you told thegirls down in the tick room that they were going to be laid off and they have beenrunning up here for their releases and disrupting production, and there is nothingfurther I can do about it but let you go."Zurga replied, "That's that, I suppose."Coyle then advised Zurga, "Well, you have been in this game long enough, youknow what to do about it." On further inquiry from Zurga as to what he meant,Coyle replied, "Why don't you go see our grievance committee?" 33Coyle admitted that he gave Zurga no opportunity to defend himself againstthe charge that he had spread rumors concerning prospective lay-offs, untilafter he had told Zurga that he was "going to have to let [him] go."He ad-mitted that it would have been very easy for him to do so, but that he didnot do so because he thought he already had enough information without dis-cussing the charge with Zurga, and that, e had given Zurga a chance to defendhimself while he was in his office at the time of his dischargeCoyle furtheradmitted that Crocie had not been informed of the facts relating to Zurga's dis-charge before he was called into the conference, and that it was then only thatCrocie was informed of the grounds for the discharge.Wiltse admitted that,although prior to Zurga's discharge he had called Dunay and Levy into hisoffice and obtained signed statements from them concerning the spreading ofrumors attributed to Zurga, he never talked to Zurga about it but relied entirelyon the statements of Dunay and Levy.Crocie took no part in the conference and, as Zurga and Crocie left Coyle'soffice, the latter apologized to Zurga for not having been able to accomplish any-thing, asserting that he had known nothing about it until he was called to Coyle'soffice.Zurga assured Crocie that it was all right, and that, in view of the factthat Crocie was a new trustee and not familiar with the grievance procedure,Zurga would present his grievance on his own behalfHe was unsuccessful inhis search for a member of the Grievance Committee that day, and the followingday, September 25, called to see Coyle to ascertain more about the reason forhis discharge and to see if he would reconsider his decision.Coyle told Zurgathat he did not want to discuss it as there was nothing 'he could do about it,and recommended to Zurga that he consult with Souza, the new chairman ofthe Grievance Committee.39Zurga attempted to contact Souza, without success.31While Zurga was a member of the Grievance Committee, the method of handling dis-charges was to have a meeting between the committee, the employee whose discharge wasin question, and representatives of management, sometimes including the employee's fore-man.A discussion would thereupon be held as to whether or not the discharge was war-rantedThis finding, which is based upon Zurga's testimony, is substantiated by the`terms of the contracts which were in effect during his membership on the committee.38This finding is based upon Zurga's testimonyAlthough Coyle denied the use of theword "our" with reference to the grievance committee, the undersigned credits Zurga.Coyle testified that he told Zurga that if he thought he had been treated unjustly he knewwhat procedure to follow.He also testified that he pointed out that Zurga's delegate wasthere, and that he could take such steps as were necessary to present his grievanceAc-cording to Coyle, Zurga thereupon replied, "To hell with the delegate "Zurga denied thathe made this statement.The undersigned credits Zurga30 Coyle testified that on September 25 Zurga came to his office and told him that he hadcome to ascertain the reason for his discharge; that he had been upset the day before, andhad not realized the charges against him ; and that that was one reason why he had saidnothing in his own behalf.Coyle further testified that Zurga said that he was sorry "it"had happened, that he had a wife, that he had just bought a new house, and that he wouldlike another chance.Zurga denied that he said he was sorry or asked for another chance.The undersigned credits Zurga. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned finds that Zurga did not circulate false rumors of lay-offsamong employees of the respondent.The credible testimony shows that he didnot volunteer information concerning lay-offs and that he merely replied to therequests for information concerning the interpretation of the provision in thecontract, regarding lay-offs, which Dunay had sought from him.This finding issupported by the admission of Dunay that Levy, who admittedly had "turnedagainst" Zurga, ° was the only one who had complained that Zurga had, withoutsolicitation, given her this information concerning lay-offs.Upon the entire record, the undersigned is convinced and finds that the re-spondent did not, in good faith, believe that Zurga was spreading or circulatingfalse rumors regarding prospective lay-offs, but seized upon this ostensible reasonas a pretext for discharging him and thereafter refusing to reinstate him.Theundersigned further finds that Zurga was discharged by the respondent becauseof his militancy while active in behalf of the Union, because of his activity onbehalf of the C. I. 0. during its organizational campaign, and the threat that hemight renew a C. I. 0. organizational campaign in the plant, and because of hissubsequent concerted activities in opposition to the Union on or about August 30,1942By thus discriminating in regardto the hire and tenure of employment ofZurga, the respondent has discouraged membership in the C. I. 0.,41 and hasinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section- I above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has engaged in a course of conductcalculated to interfere with, restrain, and coerce its employees in the exerciseof the rights guaranteed them in Section 7 of the Act. It will, therefore, berecommended that the respondent cease and desist from such actionIt has been found, that the respondent discharged Adolph J. Zurga andthereafter refused to reinstate him because he assisted the C. I 0. and engagedin concerted activities for the purpose of collective bargaining and other mutualaid and protectionItwill, therefore, be recommended that the respondentoffer the said Adolph J. Zurga immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges. It will be further recommended, that the respondentmake the said Adolph J. Zurga whole for any loss of pay he may have sufferedby reason of his discharge by payment to him of a sum equal to the amountwhich be would normally have earned as wages from the date of his discharge40 ,See footnote 34,supra41The testimony of Levy that at a conference concerning this case, she told the fieldexaminer for the Board that, since Zurga had been discharged, a few C. I. 0 supporters"kept their mouths shut" and that "they" had no trouble with them any more, lends supportto this conclusion. SIMMONS COMPANY153to the date of the offer of reinstatement less his net earnings,,if any, duringsuch period.uUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.Simmons Co-operative Union, unaffiliated,Was a labor organization andSimmons Elizabeth Employees'Union, Inc., unaffiliated,and United FurnitureWorkers of America, affiliated with the Congress of Industrial Organizations,are labor organizations within the meaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices,within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment ofAdolph J. Zurga, thereby discouraging membership in the United FurnitureWorkers of America, affiliated with the Congress of Industrial Organizations,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, Simmons Company, a corpora-tion, and its officers, agents,successors,and assigns shall:1.Cease and desist from :(a)Discouragingmembership in United Furniture Workers of America,affiliatedwith the Congress of Industrial Organizations,or any other labororganization of its employees by discharging or refusing to reinstate any ofits employees or in any other manner discriminating in regard to their hireand tenure of employment or any other term or condition of their employment;(b) In any other manner interfering with,restraining,or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Adolph J. Zurga immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges and make him whole for any loss of pay he may havesuffered, by reason of the respondent's discrimination against him, by paymentto him of a sum equal to that which he normally would have earned as wages4213y "net earnings"ismeant earnings less expenses,such as foi transportation, room,and board,incurredby an employee in connection with obtainingwork and working else-where than for the respondent,which would not have been incurred but for hisunlawful dis-charge and the consequentnecessityof his seekingemploymentelsewhere.SeeMatter ofCrossett`Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union, Local2590,8 N. L R. B 440. Monies received forwork performed upon Federal,State, county, municipal, or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporationv.N. L R. B.311 U. S 7. 154 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of his discharge to the date of the offer of reinstatement,less hisnet earnings q3 during said period;(b) Post immediately in conspicuous places in its plant in Elizabeth, NewJersey, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating:(1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and(b) of these recommendations;(2) that -therespondent will take the affirmative action set forth in paragraph 2 (a) of theserecommendations,and that its employees are free to remain or become membersof the United Furniture Workers of America, affiliated with the Congress ofIndustrial Organizations,or any other labor organization and that the respond-entwill not discriminate against anyemployee becauseofmembership oractivity in that or any other labor organization(c)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is also recommended that unless,on or before ten(10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring it to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effectiveOctober 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board,pursuant to Section 32 of Article IIof said Rules and Regulations,filewith the Board,Rochambeau Building,Washington,D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelies upon,together with the original and four copies of a brief in supportthereof.As further provided in said Section 33,should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten(10) days after the date of the order transferringthe case to the Board..CARL C. WHEATONTrial ExaminerDated September 13, 1943.4e ,See footnote 42,supra.